                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT

                                   8                                NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                        KEVIN ROYA,
                                  10                                                         Case No. 18-cv-06057-RS
                                                       Plaintiff,
                                  11
                                                v.                                           ORDER TO SHOW CAUSE
                                  12
Northern District of California
 United States District Court




                                        INTERNATIONAL LONGSHORE AND
                                  13    WAREHOUSE UNION, LOCAL 10, et al.,
                                  14                   Defendants.

                                  15          Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure, the parties were scheduled

                                  16   to attend a Case Management Conference on January 17, 2019. Pro se Plaintiff Kevin Roya failed

                                  17   to appear. Roya is therefore ordered to show cause, by filing a declaration no later than February

                                  18   14, 2019, explaining why he believes this case should not be dismissed for lack of prosecution.

                                  19   Failure to respond to this order will result in dismissal of the case without further notice.

                                  20          Roya may wish to seek free legal advice by calling the Federal Pro Bono Project at 415-

                                  21   782-8982 or by signing up in the appointment book located outside of the Project’s offices. The

                                  22   Project has offices in the federal courthouses in both San Francisco (15th floor, Room 2796) and

                                  23   Oakland (4th Floor, Room 470 S). Through the Project, litigants can speak with an attorney who

                                  24   will provide basic legal help, but not legal representation.

                                  25   IT IS SO ORDERED.

                                  26   Dated: January 18, 2019

                                  27                                                     ______________________________________
                                                                                         RICHARD SEEBORG
                                  28                                                     United States District Judge
